Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 1 of 16 PageID #: 14970




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


  HUAWEI TECHNOLOGIES CO. LTD.,

                Plaintiff,
        v.

  VERIZON COMMUNICATIONS, INC., et al.            No. 2:20-cv-030-JRG
                 Defendants.
                                                   Jury Trial Demanded

  VERIZON BUSINESS NETWORK
  SERVICES, INC., et al.

                Counterclaim-Plaintiffs,

  v.

  HUAWEI TECHNOLOGIES CO. LTD.,
  et al.

                Counterclaim-Defendants.


  UPDATED JOINT PRE-MARKMAN REPORT OF TERMS TO ARGUE, AGREED
 CONSTRUCTIONS, AND TERMS AGREED TO BE SUBMITTED ON THE BRIEFING
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 2 of 16 PageID #: 14971




          Huawei Technologies Co. Ltd., Huawei Technologies USA, Inc., and Futurewei

 Technologies Inc. (“Huawei”), and Verizon Business Network Services, LLC, Cellco Partnership

 D/B/A Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon

 Services Corp., and Verizon Patent and Licensing Inc. (“Verizon”), respectfully submit this

 updated Report for the Markman Hearing scheduled for December 17, 2020 to notify the Court of

 (1) the identification of the arguing attorneys for each disputed term to be argued; (2) the parties’

 additional agreement on claim terms; and (3) the parties’ agreement to submit certain claim term

 disputes on the briefing.

          A. TERMS TO ARGUE

          The parties identify the following terms and arguing attorneys for argument at the

 Markman hearing:

                                ’433 Patent Terms And Attorneys
  No.     Claims   Claim Term               Huawei’s Attorney(s)         Verizon’s Attorney(s)
  1       1, 6     “data blocks             Justin Nemunaitis            Deepa Acharya
          10, 14   containing data only”
                   / “data block group
                   containing data
                   blocks only”
  2       1, 6     “control block           Justin Nemunaitis            Deepa Acharya
                   buffer” / “data block
                   buffer”


                                ’151 Patent Terms And Attorneys
  No.     Claims   Claim Term               Huawei’s Attorney(s)         Verizon’s Attorney(s)
      7   1, 7     “the mapping the        Justin Nemunaitis             Deepa Acharya
                   single low-rate traffic
                   signal to the single
                   low-rate traffic OPU
                   is performed using a
                   General Framing
                   Procedure (GFP) or
                   other adaptation

                                                  1
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 3 of 16 PageID #: 14972




                   protocols ”
  12    1, 6       “rate rank”              Justin Nemunaitis      Deepa Acharya


                                 ’982 Patent Terms And Attorneys
  No.   Claims     Claim Term               Huawei’s Attorney(s)   Verizon’s Attorney(s)
  19    1          “time slot”              Justin Nemunaitis      Patrick Stafford


                                 ’236 Patent Terms And Attorneys
  No.   Claims     Claim Term               Huawei’s Attorney(s)   Verizon’s Attorney(s)
  22    1-15       “client signal byte      Hamad Hamad            Charles Verhoeven
                   number Cn”
  23    1-3, 7-    “if the Cn               Hamad Hamad            Charles Verhoeven
        9, 15      transported in the
                   OTN frame needs to
                   be [increased /
                   decreased]” /
                   “the Cn transported
                   in the OTN frame
                   doesn’t need to be
                   increased or
                   decreased”


                                 ’505 Patent Terms And Attorneys
  No.   Claims     Claim Term               Huawei’s Attorney(s)   Verizon’s Attorney(s)
  30    1-4        “Optical Channel         Hamad Hamad            Charles Verhoeven
                   Data Tributary Unit
                   (ODTU)
                   [frame]”/”ODTU
                   [frame]”
  32    2, 3       “n-bit data units” /     Hamad Hamad            Charles Verhoeven
                   “n indicating the
                   number of the
                   multiple OPUk TSs”


                                 ’253 Patent Terms And Attorneys
  No.   Claims     Claim Term               Huawei’s Attorney(s)   Verizon’s Attorney(s)
  36    1, 4, 6,   “judging . . . whether   Alexander Waldrop      Brett Watkins

                                                 2
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 4 of 16 PageID #: 14973




       9, 14   the identifier
               contained in the fault
               alarm message is
               different from a fault
               identifier record
               stored in the second
               node” (claim 1)

               “judge . . . whether
               the identifier
               extracted from the
               fault alarm message
               is different from the
               fault information
               stored in the fault
               information storing
               module” (claim 4)

               “judge . . . whether
               the identifier
               contained in the fault
               alarm message is
               different from a fault
               identifier record
               stored in the second
               node” (claim 6)

               “determining . . .
               whether the identifier
               contained in the fault
               alarm message is
               different from a fault
               identifier record
               stored in the first
               node” (claim 9)

               “determine whether
               the identifier
               contained in the fault
               alarm message is
               different from a fault
               identifier record
               stored in the first
               node” (claim 14)




                                        3
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 5 of 16 PageID #: 14974




                               ’111 Patent Terms And Attorneys
  No.   Claims    Claim Term                Huawei’s Attorney(s)   Verizon’s Attorney(s)
  47     6, 12,   “wherein the first        Seth Reich             Brian Mack
        16, 22,   time stamp
        26, 30    comprises
                  information
                  reflecting a round
                  trip delay of the
                  network”
                  (6, 16, 22, 30)

                   “wherein the
                  information of the
                  first time stamp
                  reflects a round trip
                  delay of a network”
                  (12)

                  “wherein the
                  information reflects a
                  round trip delay of a
                  network;”
                  (1, 26)




                               ’288 Patent Terms And Attorneys
  No.   Claims    Claim Term                Huawei’s Attorney(s)   Verizon’s Attorney(s)
  59    1, 12     “wherein the first        Seth Reich             Brian Mack
                  time stamp was
                  inserted into one of a
                  frame alignment
                  overhead portion, an
                  optical channel
                  transporting unit
                  overhead portion, an
                  optical channel data
                  unit overhead
                  portion, and an
                  optical channel
                  payload unit
                  overhead portion of a
                  first overhead of a
                  first optical transport

                                                 4
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 6 of 16 PageID #: 14975




                 unit frame based on
                 at least a
                 characteristic of the
                 first time stamp”
  60   6         “transmitting the first   Seth Reich   Brian Mack
                 time stamp
                 associated with the
                 first location inserted
                 into one of a frame
                 alignment overhead
                 portion, an optical
                 channel transporting
                 unit overhead
                 portion, an optical
                 channel data unit
                 overhead portion,
                 and an optical
                 channel payload unit
                 overhead portion of a
                 first overhead of a
                 first optical transport
                 unit frame based on
                 at least a
                 characteristic of the
                 first time stamp to a
                 second location via a
                 network”
  61   16, 26,   “wherein the first        Seth Reich   Brian Mack
       30        time stamp is
                 inserted into one of
                 the frame alignment
                 overhead portion, the
                 optical channel
                 transporting unit
                 overhead portion, the
                 optical channel data
                 unit overhead
                 portion, and the
                 optical channel
                 payload unit
                 overhead portion of
                 the first overhead of
                 the first optical
                 transport unit frame
                 based on at least a


                                                5
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 7 of 16 PageID #: 14976




                      characteristic of the
                      first time stamp”
  62     22           “wherein the first       Seth Reich                    Brian Mack
                      time stamp is
                      inserted into the one
                      of the frame
                      alignment overhead
                      portion, the optical
                      channel transporting
                      unit overhead
                      portion, the optical
                      channel data unit
                      overhead portion,
                      and the optical
                      channel payload unit
                      overhead portion of
                      the first overhead of
                      the first optical
                      transport unit frame
                      based on at least a
                      characteristic of the
                      first time stamp”



         B. AGREED TERMS

         The parties agree on the construction of the following claim terms:

                                       ’236 Patent Agreed Terms
   No.     Claims        Claim Term                              Agreed Construction
  24       1-12, 15      “revers[e/ing] … values of [a/the]      No construction necessary.
                         [first / second] series of bit
                         positions” /
                         “values of a [first / second] series
                         of bit positions…are reversed” /
                         “values of a first series or a second
                         series of bit positions … aren’t
                         reversed”
  25       1-12, 15      “[a/the] first series of bit            No construction is necessary.
                         positions” /
                         “[a/the] second series of bit           The parties agree that the first series
                         positions”                              of bit positions and second series of
                                                                 bit positions are distinct.


                                                     6
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 8 of 16 PageID #: 14977




  26     2, 3, 5,    “[whether] the [client signal byte     whether the client signal byte
         8, 9, 11,   number] Cn exceeds [a/the] range       number Cn is higher than a
         13, 14      [of client signal byte number]”        maximum value of Cn or lower than
                                                            a minimum value of Cn, which
                                                            depend upon the client signal type

  27     3, 9        “ identifying the Cn is normal in a    identifying, in a first area in an
                     first area in an optical channel       optical channel payload unit-k
                     payload unit-k (OPUk) overhead         (OPUk) overhead field of the OTN
                     field of the OTN frame”                frame, that the Cn value falls in a
                                                            range between the minimum value
                                                            and the maximum value of the
                                                            acquired client signal Cn, which
                                                            represents that the client signal type
                                                            born by the current OPUk remains
                                                            unchanged, and it is still the client
                                                            signal type born by the previous
                                                            OPUk
  28     1-3, 7-9,   “generat[e/ing] a client signal byte   generat[e/ing] a client signal byte
         13-15       number Cn transported in an OTN        number Cn transported in an OTN
                     frame period according to [a/the]      frame period according to a value or
                     client signal clock and a system       rate of [a/the] client signal clock and
                     clock” /                               a value or rate of a system clock

                     “computing the Cn transported in       computing the Cn transported in the
                     the OTN frame period according         OTN frame period according to a
                     to a client signal clock and a         value or rate of a client signal clock
                     system clock”                          and a value or rate of a system clock

                                   ’151 Patent Agreed Term
   No.   Claims      Claim Term                             Agreed Construction
  8      1-13        “low-rate traffic”                     traffic rates less than 2.5 Gbps

                                   ’505 Patent Agreed Term
   No.   Claims      Claim Term                             Agreed Construction
  31     1-4         “determining a quantity of n-bit       determining a quantity of n-bit data
                     data units of the client signal        units of the client signal based on a
                     based on a clock of the client         value or rate of a clock of the client
                     signal and a local clock”              signal and a value or rate of a local
                                                            clock
  34     1-4         “mapping each byte of the second       No construction necessary.
                     ODTU frame to at least one
                     Optical Channel Payload Unit-k

                                                 7
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 9 of 16 PageID #: 14978




                  Tributary Slot (OPUk TS)”             The parties agree that one byte is
                                                        eight bits.



                                ’111 Patent Agreed Term
   No.   Claims   Claim Term                            Agreed Construction
  48     30       “processing the second time stamp     “processing the second time stamp
                  associated with the second            associated with the second location
                  location to measure a round trip      to measure the round trip delay of
                  delay of the network”                 the network”
  49     6, 16,   “generating a first time stamp        “generating a first time stamp
         22, 30   associated with the first location”   associated with a first location”

                  “a generating module to generate a    “a generating module to generate a
                  first time stamp associated with      first time stamp associated with a
                  the first location”                   first location”


                                ’288 Patent Agreed Term
   No.   Claims   Claim Term                            Agreed Construction
  56     6        “generating a first time stamp        “generating a first time stamp
                  associated with the first location”   associated with a first location”




                                              8
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 10 of 16 PageID #: 14979




           C. TERMS SUBMITTED ON THE BRIEFING

           The parties further agree to submit the following claim terms on the briefing and forego

 argument before the Court during the scheduled Markman hearing:

                             ’433 Patent Terms Submitted on the Briefing
  No.       Claims        Claim Term
  3         1             Method Steps:
                          “placing the control blocks into a control block buffer as a control block
                          group, setting a first identifier to identify the control block group, setting
                          a second identifier to identify a last control block in the control block
                          group, and placing the data blocks, as a data block group, into a data
                          block buffer;

                          setting a third identifier by using four bits of each control block to
                          identify a block type of each of the control blocks; and

                          setting a fourth identifier by using a space smaller than or equal to three
                          bits of each control block to identify positions of each of the control
                          blocks in the N 66B coding blocks.”


                             ’151 Patent Terms Submitted on the Briefing
   No.      Claims        Claim Term
      9     1             “transmitting the ODUk via the OTN” / “Transmitting a low-rate traffic
                          signal in an Optical Transport Network (OTN)”
      13    7-13          “adapted to”
      14    12            “configured to”

                             ’982 Patent Terms Submitted on the Briefing
  No.       Claims        Claim Term
  15        1, 5, 9, 12   “in groups of M bytes”
  16        1, 5, 9, 12   “Lower Order Optical Channel Data Unit (LO ODU) signal”

  17        1, 5, 9, 12   “Higher Order Optical Channel Payload Unit (HO OPU) signal”
  18        1, 5          “[encapsulating / encapsulate] overhead information to an overhead area
                          of the ODTU signal”
  20        4-5, 8-9,     “tributary slot”
            11-12, 14
  21        1, 4, 5, 8-   “Optical Channel Data Tributary Unit (ODTU) signal”

                                                      9
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 11 of 16 PageID #: 14980




            14

                                ’505 Patent Terms Submitted on the Briefing
  No.       Claims         Claim Term
  33        1-4            “Optical Channel Payload Unit-k Tributary Slot (OPUk TS)”

                                ’253 Patent Terms Submitted on the Briefing
   No.      Claims         Claim Term
      37    4, 6, 14       “configured to”
      38    12             “null”

                               ’485 Patent Terms Submitted on the Briefing
   No.       Claims        Claim Term
  44         8, 10         “a link where a normally blocked port locates”
  45         8             “Automatic Protection Switching (APS) packet in Ethernet protection
                           switching mechanism”

                               ’111 Patent Terms Submitted on the Briefing
  No.        Claims            Claim Term
  50         4, 5, 8, 9,       “digital wrapping circuit”
             14, 15, 18,
             19, 29, 33

                               ’288 Patent Terms Submitted on the Briefing
  No.        Claims            Claim Term
  57         4, 5, 8, 9,       “digital wrapping circuit”
             14, 15, 18,
             19, 29, 33

           The parties also agree to submit terms having disputes involving section 112 ¶ 6 on the

 briefing, which include the following:

                               Terms having dispute involving section 112 ¶ 6
   No.     Patent      Claims      Claim Term
  4        ’433        6, 14       “an acquisition unit configured to acquire N 66B coding blocks
                                   each of which contains 64B”

                                   “an acquisition unit configured to acquire a (64*N+1)B coding

                                                       10
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 12 of 16 PageID #: 14981




                        block”

                        “a position recovery subunit configured to recover the control
                        blocks to their positions in the N 66B coding blocks”
  5    ’433     6, 14   “a conversion unit configured to encode the acquired N 66B
                        coding blocks into a (64*N+1)B coding block”

                        “a decoding subunit configured to decode the N 66B coding
                        blocks to obtain data blocks containing data only and different
                        types of control blocks each of which contains at least one control
                        characters”

                        “a conversion unit configured to decode the (64*N+1)B coding
                        block to recover N 66B coding blocks each of which contains
                        64B”

                        “a decoding subunit configured to decode the (64*N+1)B coding
                        block to obtain a first identifier for identifying a control block
                        group, a second identifier for identifying a last control block in
                        the control block group, a third identifier for identifying the
                        positions of the control blocks in the N 66B coding blocks, and a
                        fourth identifier for identifying a block type of each of the control
                        blocks”
  6    ’433     6, 14   “a control block group discrimination subunit configured to place
                        the control blocks into a control block buffer as a control block
                        group, set a first identifier to identify the control block group, set
                        a second identifier to identify a last control block in the control
                        block group, and place the data blocks, as a data block group, into
                        a data block buffer”

                        “a type discrimination subunit configured to set a third identifier
                        by using four bits to identify a block type of each of the control
                        blocks”

                        “a position discrimination subunit configured to set a fourth
                        identifier”

                        “a control block group determination subunit configured to
                        determine the control block group and a data block group
                        containing data blocks only”

                        “a control block type determination subunit configured to
                        determine a type of each of the control blocks in the N 66B
                        coding blocks”
  29   ’236     7-12    “an acquiring unit” /

                                            11
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 13 of 16 PageID #: 14982




                        “a client signal byte number Cn generating unit” /
                        “a first processing unit” /
                        “a second processing unit” /
                        “a determining unit” /
                        “an identifying unit” /
                        “a determining unit” /
                        “a filling unit” /
                        “a parsing unit” /
                        “a restoring unit”
  35   ’505     3, 4    “a first unit configured to …” /
                        “a second unit configured to …” /
                        “a third unit configured to …” /
                        “a fourth unit configured to …” /
                        “a fifth unit configured to …” /
                        “a sixth unit configured to …” /

                        “wherein the first unit, second unit, third unit, fourth unit, fifth
                        unit and sixth unit are structural entities collectively comprising
                        one or more processors instructed by one or more software
                        programs”
  39   ’253     4       “an alarm message processing module, configured to: receive a
                        fault alarm message; forward the fault alarm message
                        downstream; extract, from the received fault alarm message, an
                        identifier indicating a second node that detects a link fault
                        occurring in a link connected to a port of the second node; and
                        send the identifier to a judging module”
  40   ’253     4       “a fault information storing module, configured to store fault
                        information which includes a collection of identifiers of received
                        fault alarm messages”
  41   ’253     4       “the judging module, configured to: judge, according to the
                        identifier extracted from the received fault alarm message and the
                        fault information stored in the fault information storing module,
                        whether the identifier extracted from the fault alarm message is
                        different from the fault information stored in the fault information
                        storing module; and if the identifier extracted from the fault alarm
                        message is different from the fault information stored in the fault
                        information storing module, instruct a forwarding table flushing
                        module to clear a forwarding table of the first node in which the
                        ring protection apparatus locates”
  42   ’253     14      “a first module, configured to determine whether the identifier
                        contained in the fault alarm message is different from a fault
                        identifier record stored in the first node”
  43   ’253     14      “a second module, configured to clear a forwarding table of the
                        first node if the identifier contained in the fault alarm message is

                                            12
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 14 of 16 PageID #: 14983




                          different from the fault identifier record stored in the first node”
  51   ’111     23-25     “A non-transitory computer readable storage media comprising
                          code to perform the acts of the method of claim [1/6/22].”
  52   ’111     12, 16    “receiving module”
  53   ’111     12, 16,   “processing module”
                20
  54   ’111     12, 16    “generating module”
  55   ’111     12, 14-   “transmission module”
                16, 18,
                19
  58   ’288     23-25     “A non-transitory computer readable storage media comprising
                          code to perform the acts of the method of claim [1/6/22].”
  63   ’288     12, 16    “receiving module”
  64   ’288     12, 16,   “processing module”
                20
  65   ’288     12, 16    “generating module”
  66   ’288     12, 14-   “transmission module”
                16, 18,
                19




                                              13
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 15 of 16 PageID #: 14984




 Dated: December 17, 2020                   Respectfully submitted,

                                            /s Jason D. Cassady
                                            Bradley W. Caldwell
                                            Texas Bar No. 24040630
                                            Email: bcaldwell@caldwellcc.com
                                            Jason D. Cassady
                                            Texas Bar No. 24045625
                                            Email: jcassady@caldwellcc.com
                                            John Austin Curry
                                            Texas Bar No. 24059636
                                            Email: acurry@caldwellcc.com
                                            Justin Nemunaitis
                                            Texas Bar No. 24065815
                                            Email: jnemunaitis@caldwellcc.com
                                            CALDWELL CASSADY CURRY P.C.
                                            2121 N. Pearl St., Suite 1200
                                            Dallas, Texas 75201
                                            Telephone: (214) 888-4848

                                            Gregory P. Love
                                            Texas Bar No. 24013060
                                            greg@lovetrialfirm.com
                                            LOVE LAW FIRM
                                            P.O. Box 948
                                            Henderson, Texas 75653
                                            Telephone: (903) 212-4444

                                            Attorneys for Plaintiff Huawei Technologies
                                            Co. Ltd., and Counterclaim Defendants
                                            Huawei Technologies USA, Inc., and
                                            Futurewei Technologies, Inc.


                                            /s/ Deepa Acharya
                                            Deepa Acharya
                                            deepaacharya@quinnemanuel.com
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN
                                            1300 I Street NW, Suite 900
                                            Washington, D.C. 20005
                                            Telephone: 202-538-8000
                                            Fax: 202-538-8100

                                            Charles Verhoeven
                                            charlesverhoeven@quinnemanuel.com

                                       14
Case 2:20-cv-00030-JRG Document 138 Filed 12/17/20 Page 16 of 16 PageID #: 14985




                                                   Brian Mack
                                                   brianmack@quinnemanuel.com
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN
                                                   50 California Street, 22nd Floor
                                                   San Francisco, California 94111-4788
                                                   Telephone: 415-875-6600
                                                   Fax: 415-875-6700

                                                   Patrick Curran
                                                   patrickcurran@quinnemanuel.com
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN
                                                   111 Huntington Ave, Suite 520
                                                   Boston, Massachusetts 02199
                                                   Telephone: 617-712-7100
                                                   Fax: 617-712-7200

                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, TX 75701
                                                   Phone: (903) 705-1117
                                                   Fax: (903) 581-2543
                                                   ddacus@dacusfirm.com

                                                   Attorneys for Verizon Communications Inc.,
                                                   Verizon Business Network Services, Inc.,
                                                   Verizon Enterprise Solutions, LLC, Cellco
                                                   Partnership D/B/A Verizon Wireless,
                                                   Verizon Data Services LLC, Verizon
                                                   Business Global LLC, Verizon Services
                                                   Corp., and Verizon Patent and Licensing
                                                   Inc.

                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who have

 consented to electronic service on December 17, 2020. Local Rule CV-5(a)(3)(A).

                                                /s/ Jason D. Cassady
                                                Jason D. Cassady

                                              15
